(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                   BURRAGE v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE EIGHTH CIRCUIT

No. 12–7515. Argued November 12, 2013—Decided January 27, 2014
Long-time drug user Banka died following an extended binge that in-
  cluded using heroin purchased from petitioner Burrage. Burrage
  pleaded not guilty to a superseding indictment alleging, inter alia,
  that he had unlawfully distributed heroin and that “death . . . result-
  ed from the use of th[at] substance”—thus subjecting Burrage to a
  20-year mandatory minimum sentence under the penalty enhance-
  ment provision of the Controlled Substances Act, 21 U. S. C.
  §841(b)(1)(C). After medical experts testified at trial that Banka
  might have died even if he had not taken the heroin, Burrage moved
  for a judgment of acquittal, arguing that Banka’s death could only
  “result from” heroin use if there was evidence that heroin was a but-
  for cause of death. The court denied the motion and, as relevant
  here, instructed the jury that the Government only had to prove that
  heroin was a contributing cause of death. The jury convicted Bur-
  rage, and the court sentenced him to 20 years. In affirming, the
  Eighth Circuit upheld the District Court’s jury instruction.
Held: At least where use of the drug distributed by the defendant is not
 an independently sufficient cause of the victim’s death or serious bod-
 ily injury, a defendant cannot be liable for penalty enhancement un-
 der §841(b)(1)(C) unless such use is a but-for cause of the death or in-
 jury. Pp. 4–15.
     (a) Section 841(b)(1)(C)’s “death results” enhancement, which in-
 creased the minimum and maximum sentences to which Burrage was
 exposed, is an element that must be submitted to the jury and found
 beyond a reasonable doubt. See, e.g., Alleyne v. United States, 570
 U. S. ___, ___. Pp. 4–5.
    (b) Because the Controlled Substances Act does not define “results
 from,” the phrase should be given its ordinary meaning. See Asgrow
2                     BURRAGE v. UNITED STATES

                                  Syllabus

    Seed Co. v. Winterboer, 513 U. S. 179, 187. Ordinarily, that phrase
    imposes a requirement of actual causality, i.e., proof “ ‘that the harm
    would not have occurred’ in the absence of—that is, but for—the de-
    fendant’s conduct.” University of Tex. Southwestern Medical Center
    v. Nassar, 570 U. S. ___, ___. Similar statutory phrases—“because
    of,” see id., at ___, “ ‘based on,’ ” Safeco Ins. Co. of America v. Burr,
    551 U. S. 47, 63, and “ ‘by reason of,’ ” Gross v. FBL Financial Ser-
    vices, Inc., 557 U. S. 167, 176—have been read to impose a but-for
    causation requirement. This Court declines to adopt the Govern-
    ment’s permissive interpretation of “results from” to mean that use of
    a drug distributed by the defendant need only contribute to an aggre-
    gate force, e.g., mixed-drug intoxication, that is itself a but-for cause
    of death. There is no need to address a special rule developed for
    cases in which multiple sufficient causes independently, but concur-
    rently, produce death, since there was no evidence that Banka’s hero-
    in use was an independently sufficient cause of his death. And
    though Congress could have written §841(b)(1)(C) to make an act or
    omission a cause-in-fact if it was a “substantial” or “contributing” fac-
    tor in producing death, Congress chose instead to use language that
    imports but-for causality. Pp. 6–12.
       (c) Whether adopting the but-for causation requirement or the
    Government’s interpretation raises policy concerns is beside the
    point, for the Court’s role is to apply the statute as written. Pp. 12–
    14.
687 F. 3d 1015, reversed and remanded.

  SCALIA, J., delivered the opinion of the Court, in which the ROBERTS,
C. J., and KENNEDY, THOMAS, BREYER, and KAGAN, JJ., joined, and in
which ALITO, J., joined as to all but Part III–B. GINSBURG, J., filed an
opinion concurring in the judgment, in which SOTOMAYOR, J., joined.
                        Cite as: 571 U. S. ____ (2014)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash­
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 12–7515
                                   _________________


    MARCUS ANDREW BURRAGE, PETITIONER v.

              UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                               [January 27, 2014]


  JUSTICE SCALIA delivered the opinion of the Court.*
  The Controlled Substances Act imposes a 20-year man­
datory minimum sentence on a defendant who unlawfully
distributes a Schedule I or II drug, when “death or serious
bodily injury results from the use of such substance.” 21
U. S. C. §841(a)(1), (b)(1)(A)–(C) (2012 ed.). We consider
whether the mandatory-minimum provision applies when
use of a covered drug supplied by the defendant contrib­
utes to, but is not a but-for cause of, the victim’s death or
injury.
                             I
  Joshua Banka, a long-time drug user, died on April 15,
2010, following an extended drug binge. The episode
began on the morning of April 14, when Banka smoked
marijuana at a former roommate’s home. Banka stole
oxycodone pills from the roommate before departing and
later crushed, cooked, and injected the oxycodone. Banka
and his wife, Tammy Noragon Banka (Noragon), then met
with petitioner Marcus Burrage and purchased one gram
——————
 *JUSTICE ALITO joins all but Part III–B of this opinion.
2               BURRAGE v. UNITED STATES

                     Opinion of the Court

of heroin from him. Banka immediately cooked and in­
jected some of the heroin and, after returning home, in­
jected more heroin between midnight and 1 a.m. on April
15. Noragon went to sleep at around 5 a.m., shortly after
witnessing Banka prepare another batch of heroin. When
Noragon woke up a few hours later, she found Banka dead
in the bathroom and called 911. A search of the couple’s
home and car turned up syringes, 0.59 grams of heroin,
alprazolam and clonazepam tablets, oxycodone pills, a
bottle of hydrocodone, and other drugs.
   Burrage pleaded not guilty to a superseding indictment
alleging two counts of distributing heroin in violation of
§841(a)(1). Only one of those offenses, count 2, is at
issue here. (Count 1 related to an alleged distribution of
heroin five months earlier than the sale to Banka.) Count 2
alleged that Burrage unlawfully distributed heroin on
April 14, 2010, and that “death . . . resulted from the use
of th[at] substance”—thus subjecting Burrage to the 20­
year mandatory minimum of §841(b)(1)(C).
   Two medical experts testified at trial regarding the
cause of Banka’s death. Dr. Eugene Schwilke, a forensic
toxicologist, determined that multiple drugs were present
in Banka’s system at the time of his death, including
heroin metabolites, codeine, alprazolam, clonazepam metab-
olites, and oxycodone. (A metabolite is a “product of
metabolism,” Webster’s New International Dictionary
1544 (2d ed. 1950), or, as the Court of Appeals put it,
“what a drug breaks down into in the body,” 687 F. 3d
1015, 1018, n. 2 (CA8 2012).) Although morphine, a heroin
metabolite, was the only drug present at a level above
the therapeutic range—i.e., the concentration normally
present when a person takes a drug as prescribed—Dr.
Schwilke could not say whether Banka would have lived
had he not taken the heroin. Dr. Schwilke nonetheless
concluded that heroin “was a contributing factor” in
Banka’s death, since it interacted with the other drugs to
                 Cite as: 571 U. S. ____ (2014)           3

                     Opinion of the Court

cause “respiratory and/or central nervous system depres­
sion.” App. 196. The heroin, in other words, contributed
to an overall effect that caused Banka to stop breathing.
Dr. Jerri McLemore, an Iowa state medical examiner,
came to similar conclusions. She described the cause of
death as “mixed drug intoxication” with heroin, oxycodone,
alprazolam, and clonazepam all playing a “contributing”
role. Id., at 157. Dr. McLemore could not say whether
Banka would have lived had he not taken the heroin, but
observed that Banka’s death would have been “[v]ery less
likely.” Id., at 171.
   The District Court denied Burrage’s motion for a judg­
ment of acquittal, which argued that Banka’s death did
not “result from” heroin use because there was no evidence
that heroin was a but-for cause of death. Id., at 30. The
court also declined to give Burrage’s proposed jury instruc­
tions regarding causation. One of those instructions
would have required the Government to prove that heroin
use “was the proximate cause of [Banka’s] death.” Id., at
236. Another would have defined proximate cause as
“a cause of death that played a substantial part in bring­
ing about the death,” meaning that “[t]he death must
have been either a direct result of or a reasonably probable
consequence of the cause and except for the cause the
death would not have occurred.” Id., at 238. The court
instead gave an instruction requiring the Government to
prove “that the heroin distributed by the Defendant was a
contributing cause of Joshua Banka’s death.” Id., at 241–
242. The jury convicted Burrage on both counts, and the
court sentenced him to 20 years’ imprisonment, consistent
with §841(b)(1)(C)’s prescribed minimum.
   The Court of Appeals for the Eighth Circuit affirmed
Burrage’s convictions. 687 F. 3d 1015. As to the causation­
in-fact element of count 2, the court held that the
District Court’s contributing-cause instruction was con­
sistent with its earlier decision in United States v. Mon-
4                   BURRAGE v. UNITED STATES

                          Opinion of the Court

nier, 412 F. 3d 859, 862 (CA8 2005). See 687 F. 3d, at
1021. As to proximate cause, the court held that Burrage’s
proposed instructions “d[id] not correctly state the law”
because “a showing of ‘proximate cause’ is not required.”
Id., at 1020 (quoting United States v. McIntosh, 236 F. 3d
968, 972–973 (CA8 2001)).
  We granted certiorari on two questions: Whether the
defendant may be convicted under the “death results” pro­
vision (1) when the use of the controlled substance was a
“contributing cause” of the death, and (2) without sepa­
rately instructing the jury that it must decide whether the
victim’s death by drug overdose was a foreseeable result of
the defendant’s drug-trafficking offense. 569 U. S. ___
(2013).
                              II
   As originally enacted, the Controlled Substances Act, 84
Stat. 1242, 21 U. S. C. §801 et seq., “tied the penalties for
drug offenses to both the type of drug and the quantity
involved, with no provision for mandatory minimum sen­
tences.” DePierre v. United States, 564 U. S. ___, ___
(2011) (slip op., at 3–4). That changed in 1986 when
Congress enacted the Anti-Drug Abuse Act, 100 Stat.
3207, which redefined the offense categories, increased the
maximum penalties and set minimum penalties for many
offenders, including the “death results” enhancement at
issue here. See id., at 3207–4. With respect to violations
involving distribution of a Schedule I or II substance (the
types of drugs defined as the most dangerous and addic­
tive1) the Act imposes sentences ranging from 10 years to
——————
  1 Schedule I drugs, such as heroin, have “a high potential for abuse,”

“no currently accepted medical use in treatment in the United
States,” and “a lack of accepted safety” even “under medical supervision.”
§812(b)(1). Schedule II drugs, such as methamphetamine, likewise
have “a high potential for abuse” and a propensity to cause “severe
psychological or physical dependence” if misused. 21 U. S. C. §812(b)(2).
                      Cite as: 571 U. S. ____ (2014)                       5

                           Opinion of the Court

life imprisonment for large-scale distributions, §841(b)
(1)(A), from 5 to 40 years for medium-scale distribu­
tions, §841(b)(1)(B), and not more than 20 years for
smaller distributions, §841(b)(1)(C), the type of offense at
issue here. These default sentencing rules do not apply,
however, when “death or serious bodily injury results from
the use of [the distributed] substance.” §841(b)(1)(A)–(C).
In those instances, the defendant “shall be sentenced to a
term of imprisonment which . . . shall be not less than
twenty years or more than life,” a substantial fine, “or
both.”2 Ibid.
   Because the “death results” enhancement increased the
minimum and maximum sentences to which Burrage was
exposed, it is an element that must be submitted to the
jury and found beyond a reasonable doubt. See Alleyne v.
United States, 570 U. S. ___, ___ (2013) (slip op., at 14–15);
Apprendi v. New Jersey, 530 U. S. 466, 490 (2000). Thus,
the crime charged in count 2 of Burrage’s superseding
indictment has two principal elements: (i) knowing or
intentional distribution of heroin, §841(a)(1),3 and (ii)
death caused by (“resulting from”) the use of that drug,
§841(b)(1)(C).



——————
  2 Although this language, read literally, suggests that courts may

impose a fine or a prison term, it is undisputed here that the “death
results” provision mandates a prison sentence. Courts of Appeals have
concluded, in effect, that the “or” is a scrivener’s error, see, e.g., United
States v. Musser, 856 F. 2d 1484, 1486 (CA11 1988) (per curiam). The
best evidence of that is the concluding sentence of §841(b)(1)(C), which
states that a court “shall not place on probation or suspend the sen­
tence of any person sentenced under the provisions of this subpara­
graph which provide for a mandatory term of imprisonment if death or
serious bodily injury results.” (Emphasis added.)
  3 Violation of §841(a)(1) is thus a lesser included offense of the crime

charged in count 2. It is undisputed that Burrage is guilty of that
lesser included offense.
6               BURRAGE v. UNITED STATES

                     Opinion of the Court

                             III

                              A

    The law has long considered causation a hybrid concept,
consisting of two constituent parts: actual cause and legal
cause. H. Hart & A. Honoré, Causation in the Law 104
(1959). When a crime requires “not merely conduct but
also a specified result of conduct,” a defendant generally
may not be convicted unless his conduct is “both (1) the
actual cause, and (2) the ‘legal’ cause (often called the
‘proximate cause’) of the result.” 1 W. LaFave, Substan­
tive Criminal Law §6.4(a), pp. 464–466 (2d ed. 2003) (here­
inafter LaFave); see also ALI, Model Penal Code §2.03,
p. 25 (1985). Those two categories roughly coincide with
the two questions on which we granted certiorari. We find
it necessary to decide only the first: whether the use of
heroin was the actual cause of Banka’s death in the sense
that §841(b)(1)(C) requires.
    The Controlled Substances Act does not define the
phrase “results from,” so we give it its ordinary meaning.
See Asgrow Seed Co. v. Winterboer, 513 U. S. 179, 187
(1995). A thing “results” when it “[a]rise[s] as an effect,
issue, or outcome from some action, process or design.”
2 The New Shorter Oxford English Dictionary 2570 (1993).
“Results from” imposes, in other words, a requirement of
actual causality. “In the usual course,” this requires proof
“ ‘that the harm would not have occurred’ in the absence
of—that is, but for—the defendant’s conduct.” University
of Tex. Southwestern Medical Center v. Nassar, 570 U. S.
___, ___ (2013) (slip op., at 5–6) (quoting Restatement of
Torts §431, Comment a (1934)). The Model Penal Code
reflects this traditional understanding; it states that
“[c]onduct is the cause of a result” if “it is an antecedent
but for which the result in question would not have oc­
curred.” §2.03(1)(a). That formulation represents “the
minimum requirement for a finding of causation when a
crime is defined in terms of conduct causing a particular
                 Cite as: 571 U. S. ____ (2014)            7

                     Opinion of the Court

result.” Id., Explanatory Note (emphasis added); see also
United States v. Hatfield, 591 F. 3d 945, 948 (CA7 2010)
(but for “is the minimum concept of cause”); Callahan v.
Cardinal Glennon Hospital, 863 S. W. 2d 852, 862 (Mo.
1993) (same).
   Thus, “where A shoots B, who is hit and dies, we can say
that A [actually] caused B’s death, since but for A’s con­
duct B would not have died.” LaFave 467–468 (italics
omitted). The same conclusion follows if the predicate act
combines with other factors to produce the result, so long
as the other factors alone would not have done so—if, so to
speak, it was the straw that broke the camel’s back. Thus,
if poison is administered to a man debilitated by multiple
diseases, it is a but-for cause of his death even if those
diseases played a part in his demise, so long as, without
the incremental effect of the poison, he would have lived.
See, e.g., State v. Frazier, 339 Mo. 966, 974–975, 98 S. W.
2d 707, 712–713 (1936).
   This but-for requirement is part of the common under­
standing of cause. Consider a baseball game in which the
visiting team’s leadoff batter hits a home run in the top of
the first inning. If the visiting team goes on to win by a
score of 1 to 0, every person competent in the English
language and familiar with the American pastime would
agree that the victory resulted from the home run. This is
so because it is natural to say that one event is the out­
come or consequence of another when the former would
not have occurred but for the latter. It is beside the point
that the victory also resulted from a host of other neces­
sary causes, such as skillful pitching, the coach’s decision
to put the leadoff batter in the lineup, and the league’s
decision to schedule the game. By contrast, it makes little
sense to say that an event resulted from or was the out­
come of some earlier action if the action merely played a
nonessential contributing role in producing the event. If
the visiting team wound up winning 5 to 2 rather than
8                BURRAGE v. UNITED STATES

                      Opinion of the Court

1 to 0, one would be surprised to read in the sports page
that the victory resulted from the leadoff batter’s early,
non-dispositive home run.
  Where there is no textual or contextual indication to the
contrary, courts regularly read phrases like “results from”
to require but-for causality. Our interpretation of statutes
that prohibit adverse employment action “because of ” an
employee’s age or complaints about unlawful workplace
discrimination is instructive. Last Term, we addressed
Title VII’s antiretaliation provision, which states in part:
    “It shall be an unlawful employment practice for an
    employer . . . to discriminate against any individual
    . . . because he has opposed any practice made an un­
    lawful employment practice by this subchapter, or be-
    cause he has made a charge, testified, assisted, or
    participated in any manner in an investigation,
    proceeding, or hearing under this subchapter.” 42
    U. S. C. §2000e–3(a) (2006 ed.) (emphasis added).
Given the ordinary meaning of the word “because,” we
held that §2000e–3(a) “require[s] proof that the desire to
retaliate was [a] but-for cause of the challenged employ­
ment action.” Nassar, supra, at ___ (slip op., at 11–12).
The same result obtained in an earlier case interpreting a
provision in the Age Discrimination in Employment Act
that makes it “unlawful for an employer . . . to discharge
any individual or otherwise discriminate against any
individual with respect to his compensation, terms, condi­
tions, or privileges of employment, because of such indi­
vidual’s age.” 29 U. S. C. §623(a)(1) (emphasis added).
Relying on dictionary definitions of “[t]he words ‘because
of ’ ”—which resemble the definition of “results from”
recited above—we held that “[t]o establish a disparate­
treatment claim under the plain language of [§623(a)(1)]
. . . a plaintiff must prove that age was [a] ‘but for’ cause of
the employer’s adverse decision.” Gross v. FBL Financial
                      Cite as: 571 U. S. ____ (2014)                     9

                          Opinion of the Court

Services, Inc., 557 U. S. 167, 176 (2009).4
    Our insistence on but-for causality has not been re­
stricted to statutes using the term “because of.” We have,
for instance, observed that “[i]n common talk, the phrase
‘based on’ indicates a but-for causal relationship,” Safeco
Ins. Co. of America v. Burr, 551 U. S. 47, 63 (2007), and
that “the phrase, ‘by reason of,’ requires at least a showing
of ‘but for’ causation,” Gross, supra, at 176 (citing Bridge
v. Phoenix Bond & Indemnity Co., 553 U. S. 639, 653–654
(2008)). See also Holmes v. Securities Investor Protection
Corporation, 503 U. S. 258, 265–268 (1992) (explaining
that a statute permitting recovery for injuries suffered
“ ‘by reason of ’ ” the defendant’s unlawful conduct “re­
quire[s] a showing that the defendant’s violation . . . was,”
among other things, “a ‘but for’ cause of his injury”). State
courts, which hear and decide the bulk of the Nation’s
criminal matters, usually interpret similarly worded crim-
inal statutes in the same manner. See, e.g., People v.
Wood, 276 Mich. App. 669, 671, 741 N. W. 2d 574, 575–578
(2007) (construing the phrase “[i]f the violation results in
the death of another individual” to require proof of but-for
causation (emphasis deleted)); State v. Hennings, 791
N. W. 2d 828, 833–835 (Iowa 2010) (statute prohibiting
“ ‘offenses . . . committed against a person or a person’s
property because of the person’s race’ ” or other protected
trait requires discriminatory animus to be a but-for cause
of the offense); State v. Richardson, 295 N. C. 309, 322–
——————
   4 Price Waterhouse v. Hopkins, 490 U. S. 228 (1989), is not to the con­

trary. The three opinions of six Justices in that case did not eliminate
the but-for-cause requirement imposed by the “because of ” provision of
42 U. S. C. §2000e–2(a), but allowed a showing that discrimination was
a “motivating” or “substantial” factor to shift the burden of persuasion
to the employer to establish the absence of but-for cause. See Univer-
sity of Tex. Southwestern Medical Center v. Nassar, 570 U. S. ___, ___
(2013) (slip op., at 7–10). Congress later amended the statute to
dispense with but-for causality. Civil Rights Act of 1991, Tit. I, §107(a),
105 Stat. 1075 (codified at 42 U. S. C. §2000e–2(m)).
10               BURRAGE v. UNITED STATES

                      Opinion of the Court

323, 245 S. E. 2d 754, 763 (1978) (statute requiring sup­
pression of evidence “ ‘obtained as a result of ’ ” police
misconduct “requires, at a minimum,” a but-for causal
relationship between the misconduct and collection of the
evidence).
   In sum, it is one of the traditional background principles
“against which Congress legislate[s],” Nassar, 570 U. S., at
___ (slip op., at 6–7), that a phrase such as “results from”
imposes a requirement of but-for causation. The Govern­
ment argues, however, that distinctive problems associated
with drug overdoses counsel in favor of dispensing with
the usual but-for causation requirement. Addicts often
take drugs in combination, as Banka did in this case, and
according to the National Center for Injury Prevention
and Control, at least 46 percent of overdose deaths in 2010
involved more than one drug. See Brief for United States
28–29. This consideration leads the Government to urge
an interpretation of “results from” under which use of a
drug distributed by the defendant need not be a but-for
cause of death, nor even independently sufficient to cause
death, so long as it contributes to an aggregate force (such
as mixed-drug intoxication) that is itself a but-for cause of
death.
   In support of its argument, the Government can point to
the undoubted reality that courts have not always re­
quired strict but-for causality, even where criminal liabil­
ity is at issue. The most common (though still rare) in­
stance of this occurs when multiple sufficient causes
independently, but concurrently, produce a result. See
Nassar, supra, at ___ (slip op., at 6); see also LaFave 467
(describing these cases as “unusual” and “numerically in
the minority”). To illustrate, if “A stabs B, inflicting a
fatal wound; while at the same moment X, acting inde­
pendently, shoots B in the head . . . also inflicting [a fatal]
wound; and B dies from the combined effects of the two
wounds,” A will generally be liable for homicide even
                  Cite as: 571 U. S. ____ (2014)           11

                      Opinion of the Court

though his conduct was not a but-for cause of B’s death
(since B would have died from X’s actions in any event).
Id., at 468 (italics omitted). We need not accept or reject
the special rule developed for these cases, since there was
no evidence here that Banka’s heroin use was an inde­
pendently sufficient cause of his death. No expert was
prepared to say that Banka would have died from the
heroin use alone.
   Thus, the Government must appeal to a second, less
demanding (but also less well established) line of author­
ity, under which an act or omission is considered a cause­
in-fact if it was a “substantial” or “contributing” factor in
producing a given result. Several state courts have adopted
such a rule, see State v. Christman, 160 Wash. App.
741, 745, 249 P. 3d 680, 687 (2011); People v. Jennings, 50
Cal. 4th 616, 643, 237 P. 3d 474, 496 (2010); People v.
Bailey, 451 Mich. 657, 676–678, 549 N. W. 2d 325, 334–
336 (1996); Commonwealth v. Osachuk, 43 Mass. App. 71,
72–73, 681 N. E. 2d 292, 294 (1997), but the American
Law Institute declined to do so in its Model Penal Code,
see ALI, 39th Annual Meeting Proceedings 135–141
(1962); see also Model Penal Code §2.03(1)(a). One promi­
nent authority on tort law asserts that “a broader rule . . .
has found general acceptance: The defendant’s conduct is
a cause of the event if it was a material element and a
substantial factor in bringing it about.” W. Keeton, D.
Dobbs, R. Keeton, & D. Owen, Prosser and Keeton on Law
of Torts §41, p. 267 (5th ed. 1984) (footnote omitted). But
the authors of that treatise acknowledge that, even in the
tort context, “[e]xcept in the classes of cases indicated” (an
apparent reference to the situation where each of two
causes is independently effective) “no case has been found
where the defendant’s act could be called a substantial
factor when the event would have occurred without it.”
Id., at 268. The authors go on to offer an alternative
rule—functionally identical to the one the Government
12              BURRAGE v. UNITED STATES

                     Opinion of the Court

argues here—that “[w]hen the conduct of two or more
actors is so related to an event that their combined con­
duct, viewed as a whole, is a but-for cause of the event,
and application of the but-for rule to them individually
would absolve all of them, the conduct of each is a cause in
fact of the event.” Ibid. Yet, as of 1984, “no judicial opin­
ion ha[d] approved th[at] formulation.” Ibid., n. 40. The
“death results” enhancement became law just two years
later.
   We decline to adopt the Government’s permissive inter­
pretation of §841(b)(1). The language Congress enacted
requires death to “result from” use of the unlawfully dis­
tributed drug, not from a combination of factors to which
drug use merely contributed. Congress could have written
§841(b)(1)(C) to impose a mandatory minimum when the
underlying crime “contributes to” death or serious bodily
injury, or adopted a modified causation test tailored to
cases involving concurrent causes, as five States have
done, see Ala. Code §13A–2–5(a) (2005); Ark. Code Ann.
§5–2–205 (2006); Me. Rev. Stat. Ann., Tit. 17–A, §33
(2006); N. D. Cent. Code Ann. §12.1–02–05 (Lexis 2012);
Tex. Penal Code Ann. §6.04 (West 2011). It chose instead
to use language that imports but-for causality. Especially
in the interpretation of a criminal statute subject to the
rule of lenity, see Moskal v. United States, 498 U. S. 103,
107–108 (1990), we cannot give the text a meaning that is
different from its ordinary, accepted meaning, and that
disfavors the defendant.
                             B
  The Government objects that the ordinary meaning of
“results from” will “unduly limi[t] criminal responsibility”
and “cannot be reconciled with sound policy.” Brief for
United States 24. We doubt that the requirement of but­
for causation for this incremental punishment will prove a
policy disaster. A cursory search of the Federal Reporter
                     Cite as: 571 U. S. ____ (2014)                  13

                         Opinion of the Court

reveals that but-for causation is not nearly the insuper­
able barrier the Government makes it out to be. See, e.g.,
United States v. Krieger, 628 F. 3d 857, 870–871 (CA7
2010) (affirming “death results” conviction based on expert
testimony that, although the victim had several drugs in
her system, the drug distributed by the defendant was a
but-for cause of death); United States v. Webb, 655 F. 3d
1238, 1254–1255 (CA11 2011) (per curiam) (same). More­
over, even when the prosecution is unable to prove but-for
causation, the defendant will still be liable for violating
§841(a)(1) and subject to a substantial default sentence
under §841(b)(1).
   Indeed, it is more likely the Government’s proposal that
“cannot be reconciled with sound policy,” given the need
for clarity and certainty in the criminal law. The judicial
authorities invoking a “substantial” or “contributing”
factor test in criminal cases differ widely in their applica­
tion of it. Compare Wilson v. State, 24 S. W. 409, 410
(Tex. Crim. App. 1893) (an act is an actual cause if it
“contributed materially” to a result, even if other concur­
rent acts would have produced that result on their own),
with Cox v. State, 305 Ark. 244, 248, 808 S. W. 2d 306, 309
(1991) (causation cannot be found where other concurrent
causes were clearly sufficient to produce the result and the
defendant’s act was clearly insufficient to produce it (ap­
plying Ark. Code Ann. §5–2–205 (1987)).5 Here the Gov­
ernment is uncertain about the precise application of the
test that it proposes. Taken literally, its “contributing­
cause” test would treat as a cause-in-fact every act or
omission that makes a positive incremental contribution,
——————
  5 Some cases apply what they call a “substantial factor” test only

when multiple independently sufficient causes “operat[e] together to
cause the result.” Eversley v. Florida, 748 So. 2d 963, 967 (Fla. 1999);
see also Callahan v. Cardinal Glennon Hospital, 863 S. W. 2d 852, 862–
863 (Mo. 1993). We will not exaggerate the confusion by counting these
as genuine “substantial factor” cases.
14              BURRAGE v. UNITED STATES

                     Opinion of the Court

however small, to a particular result. See Brief for State
of Alaska et al. as Amici Curiae 20; see also Black’s Law
Dictionary 250 (9th ed. 2009) (defining “contributing
cause” as “[a] factor that—though not the primary cause—
plays a part in producing a result”). But at oral argument
the Government insisted that its test excludes causes that
are “not important enough” or “too insubstantial.” Tr. of
Oral Arg. 28. Unsurprisingly, it could not specify how
important or how substantial a cause must be to qualify.
See id., at 41–42. Presumably the lower courts would be
left to guess. That task would be particularly vexing since
the evidence in §841(b)(1) cases is often expressed in terms
of probabilities and percentages. One of the experts in
this case, for example, testified that Banka’s death would
have been “[v]ery less likely” had he not used the heroin
that Burrage provided. App. 171. Is it sufficient that use
of a drug made the victim’s death 50 percent more likely?
Fifteen percent? Five? Who knows. Uncertainty of that
kind cannot be squared with the beyond-a-reasonable­
doubt standard applicable in criminal trials or with the
need to express criminal laws in terms ordinary persons
can comprehend. See United States v. L. Cohen Grocery
Co., 255 U. S. 81, 89–90 (1921).
   But in the last analysis, these always-fascinating policy
discussions are beside the point. The role of this Court is
to apply the statute as it is written—even if we think some
other approach might “ ‘accor[d] with good policy.’ ” Com-
missioner v. Lundy, 516 U. S. 235, 252 (1996) (quoting
Badaracco v. Commissioner, 464 U. S. 386, 398 (1984)).
As we have discussed, it is written to require but-for
cause.
                        *     *    *
  We hold that, at least where use of the drug distributed
by the defendant is not an independently sufficient cause
of the victim’s death or serious bodily injury, a defendant
                 Cite as: 571 U. S. ____ (2014)           15

                     Opinion of the Court

cannot be liable under the penalty enhancement provision
of 21 U. S. C. §841(b)(1)(C) unless such use is a but-for
cause of the death or injury. The Eighth Circuit affirmed
Burrage’s conviction based on a markedly different under­
standing of the statute, see 687 F. 3d, at 1020–1024, and
the Government concedes that there is no “evidence that
Banka would have lived but for his heroin use,” Brief for
United States 33. Burrage’s conviction with respect to
count 2 of the superseding indictment is therefore re­
versed, and the case is remanded for further proceedings
consistent with this opinion.
                                            It is so ordered.
                  Cite as: 571 U. S. ____ (2014)            1

              GINSBURG, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 12–7515
                          _________________


    MARCUS ANDREW BURRAGE, PETITIONER v.

              UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                       [January 27, 2014]


   JUSTICE GINSBURG, with whom JUSTICE SOTOMAYOR
joins, concurring in the judgment.
   For reasons explained in my dissenting opinion in Uni-
versity of Tex. Southwestern Medical Center v. Nassar, 570
U. S. ___, ___ (2013), I do not read “because of ” in the
context of antidiscrimination laws to mean “solely because
of.” See id., at ___–___, ___–___ (slip op., at 20–21, 23–24).
And I do not agree that words “appear[ing] in two or more
legal rules, and so in connection with more than one pur-
pose, ha[ve] and should have precisely the same scope in
all of them.” Cook, “Substance” and “Procedure” in the
Conflict of Laws, 42 Yale L. J. 333, 337 (1933). But I do
agree that “in the interpretation of a criminal statute
subject to the rule of lenity,” where there is room for de-
bate, one should not choose the construction “that disfa-
vors the defendant.” Ante, at 12. Accordingly, I join the
Court’s judgment.